                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

RONALD DEVONE BALCOM, #158439, )
                               )
      Plaintiff,               )
                               )
  v.                           ) CIVIL ACTION NO. 1:19-CV-102-WHA
                               )
LYNN HEAD, et al.,             )
                               )
      Defendants.              )

                                           ORDER

        On February 7, 2019, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The plaintiff’s requests for monetary damages from the defendants are

DISMISSED with prejudice pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(iii).

       3. The plaintiff’s claims challenging the revocation of parole are dismissed without

prejudice in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) as such claims

provide no basis for relief in this cause of action.

       4. This case is dismissed prior to service of process pursuant to the directives of 28

U.S.C. § 1915(e)(2)(B)(ii) and (iii).

       A separate Final Judgment will be entered.

       DONE this 12th day of April, 2019.

                                 /s/ W. Harold Abritton
                                SENIOR UNITED STATES DISTRICT JUDGE
